Thompson, J.,
delivered the opinion of the court on a motion for rehearing.
A rehearing is asked in this cause on two grounds: (1) That the court erred in ruling that the defense in abatement had been waived by the appellant. (2) That the definition, in the opinion already given, of a “resident of this state” as used in the statute of limitations, is erroneous and in conflict with controlling decisions of the supreme court.
I. The first ground of the motion is predicated upon the argument that the petition was demurrable *238on its face for want of necessary parties defendant; that the right of a defendant to demur for the statutory causes stands upon the same, and as firm a ground in the code as his right to answer; that the common-law rule in regard to special pleas is abrogated by the code, which provides that “the only pleading on the part of a defendant is either a demurrer or an answer ” (R. S., sec. 3513), and that the defendant “may set forth in his answer as many defenses * * * as he may have,” etc. R. S., sec. 3522. These provisions, it is argued, abolish all separate, special pleas, and with them the common-law doctrine of waiver. The case of Little v. Harrington, 71 Mo. 390, is cited in support of this view. That case is no authority for the position taken. It does indeed lay down the general rule that “it is evident. from these statutory provisions, that only one answer is contemplated, and this to contain whatever defense or defenses the defendant may have, thus dispensing with the common-law rule that a plea in bar waives all dilatory pleas, or pleas not going to the merits.” Of this principle we have no doubt whatever; we have frequently followed and applied it; and we did not depart from it in our ruling in the case now before us. In Little n. Harrington the dilatory matter did not relate to jurisdiction over the person of the defendant, but it related to the question whether the jfiaintiff, who on his own theory was a joint owner of the goods for the conversion of which he brought the action, could sue as the sole owner without joining his co-owner. Little v. Harrington is no authority for the position that a defendant can appear in court and contest the progress of the cause, even through an appellate court, on a ground other than that which relates to jurisdiction over his person, and then set up that there is no such jurisdiction. The case of Byler v. Jones, 79 Mo. 261, shows that such a defense as that of which we are now speaking — a plea of privilege — may be united in the same answer with matter of defense which goes to the *239merits. There is nothing in the opinion already delivered in this case which questions this principle. We have no doubt of it. We acted upon it in the case of Christian v. Williams, 35 Mo. App. 297, decided at the present term, in which we held, on the authority of Byler v. Jones, that the plea of privilege had not been waived by answering to the merits. But it has never been held in this state that a party can come into court and make a contest expensive to his opponent on grounds which necessarily imply and admit the jurisdiction of the court over his person, and afterwards set up in his answer, for the first time, a plea of privilege asserting that the court has had no jurisdiction over him. The plea of privilege is a defense that may be waived. The statute (R. S., sec. 3522) indeed provides that the defendant may set forth in his answer as many defenses * * * as he may have. Certainly he may, under this statute, set up any defense which he may have, provided he has not waived it; but the statute does not oblige him to set up the defense of want of jurisdiction over his person in this way; nor does it prevent him from waiving such a defense ; nor does it change the rule, applicable in every country where the common-law system of jurisprudence prevails, that a party can not appear and litigate on the merits and afterwards set up the defense that the court has no jurisdiction over his person. A demurrer on grounds other than those which relate to jurisdiction over the person of the defendant is itself an appearance. A defendant who files such a demurrer submits to the jurisdiction of the court, and when his demurrer is disposed of he will not be heard to say, “ I have not been in court.” In this case the defendant came into court and demurred, on the ground that he was not properly sued because another party had not been sued with him. He contested the case on this ground through the circuit court, appealed to this court, and was finally successful in this contest in this court. *240After challenging the manner in which the suit was brought against him — after saying in effect, “ I am not properly sued, because A B has not been sued with me,” he will not be heard, under any system of jurisprudence, to say, “I have not been sued at all; I have never been in court.” We went over this question at length in the case of Christian v. Williams, supra, and examined a great many decisions in other jurisdictions on this question of privilege, in nearly all of which it was raised by a motion to quash the return, and not by a dilatory plea. We know of no reason why the defendant could not have raised it in this way in the present case. The rule which we apply in this case proceeds upon the most obvious grounds of justice — so much so that a design is not to be imputed to the legislature to change the existing rule of law unless it has done so in express words. The reason is that a party to a judicial proceeding ought not to be allowed to put his adversary to the expense of a contest on grounds not relating to the jurisdiction of the court over his person and then to say that the court has no jurisdiction over his person. This is especially true where the party making the contest on a matter relating to the merits is, as here, successful in his contest. Here the defendant made a contest with the plaintiff over the fact that his late partner who incurred the liability jointly with him had not been joined with him as a defendant. He was finally successful in this contest; and now he asks to be allowed to say that he himself has not been sued at all. This can not be done.
II. This brings us to the s econd ground on which the motion for a rehearing is predicated. No decision of the supreme court has been cited to us with which our decision on the interpretation of the words “resident of this state,” as used in the statute of limitations, is in conflict. The cases of Chariton County v. Moberly, 59 Mo. 242, and Greene v. Beckwith, 38 Mo. 387, holding that the *241word “resident ” in the attachment law is synonymous' with domicile, have only an analogous bearing upon the-question of the interpretation of the word “resident” in the statute of limitations. The ruling of the supreme court in Orr v. Wilmarth, 95 Mo. 212 (overruling Whittlesey v. Robert, 51 Mo. 120), that where a defendant is a non-resident of the state at the time when the cause of' action against him accrues, the running of the statute of limitations is not arrested by his coming into the state temporarily, asserts a principle which we have not questioned and do not question at all. But it has no application to this case; for here the evidence plainly shows that the defendant Sims was a resident of this state at the time when the cause of action accrued.
We have re-read the record for the purpose of reassuring ourselves upon the question whether we were mistaken in our former opinion as to there being evidence tending to show that Sims was a resident of this state, within the view which we take of the meaning of the word resident in the statute of limitations, at the time when the cause of action accrued. The evidence-dears our minds of all doubt on this question. It appears that Sims and his co-defendant, Rogers, were co-partners in the business of taking and executing-various contracts for work under the name of Rogers & Sims ; that in 1876 they became interested in a contract for the doing of work on Mill creek sewer in the city of St. Louis, jointly with another firm ; that they prosecuted this work from 1876 until the spring of 1878 that, from.the commencement of this work until August,. 1877, the defendant Rogers was the manager and financial agent of the partnership, and the defendant Sims had charge of getting out the stone and was regularly in St. Louis superintending the hauling of the stone from the landing on the river to the place where it was *242needed on the work, and occasionally going np and down the river between St. Louis and Grafton, at which latter place the stone was procured ; that the contracts for carrying the stone from Grafton to St. Louis were made with the plaintiff by the defendant Sims acting for himself and his co-partner; that in August, 1877, the defendant Rogers stepped out of the office of superintendent and financial agent of the firm, and the defendant Sims took his place and acted as manager of the business, as its financial agent, and as paymaster of the hands employed, from that time until the time when he finally left the city in March, 1S78 — -a period of about seven months. The exercise of this office necessarily implied his constant presence in St. Louis, and that he was so present is fairly to be gathered from the testimony of three witnesses, Mr. Loler, Captain Bollman and Mr. Rogers. Erom the commencement of the work down to the month of November, 1877, the plaintiffs had been carrying stone in their barges from Grafton to St. Louis for the defendants. Bills for this work were presented monthly and were paid monthly, either in whole or in part. After Sims became the financial manager, the bills were presented to him and were paid by him. All the bills which were so presented were paid, except the bill which is the subject of this suit. This bill was for the doing of such hauling in the months of September, October and November, 1877. The evidence shows that Sims was dunned repeatedly for this bill; that he repeatedly promised to pay it; that he finally made several promises to pay it when he received the last installment due from the city of St. Louis for the work; but that, on the night of the day on which he received this last installment, he left the city of St. Louis permanently to take a railway contract on the Chicago & Alton Railway Company’s line in the northwest portion of Missouri; that he remained on this contract for two or three months, and afterwards went to Colorado *243to take another contract at Canon City; that from Colorado he went to New Mexico ; and that from New Mexico he went to Arizona, where it seems his residence was at the time of the beginning of this suit. There is not a particle of evidence, not a suggestion or a hint in the record, that, during the time when he was partner of the defendant Rogers as a contractor, and when they were prosecuting the work of building the Mill creek sewer in St. Louis, he had any residence, permanent or temporary, anywhere else than in the city of St. Louis. All this evidence was not objected, to. In addition to this, the evidence of Captain Bollman, not objected to, was that he went to the residence of Mr. Sims on Morgan street to see if he could not get this bill paid and found that Mr. Sims had left the city.
Captain Bollman was probably mistaken about its being Morgan street, for the defendant Rogers, partner of Mr. Sims, and who must have familiarly known where his residence was, testified that before 1878 he had lived on Chestnut street in the city of St. Louis. This was the only item of evidence bearing upon the question of the residence of Mr. Sims which was received against objection. The objection to this was on the ground that it was “irrelevant.”
Waiving the question whether an objection to evidence on the ground that it is irrelevant, without bringing to the mind of the court why or how it is irrelevant, is a good objection, we think that if a technical error •was committed in overruling this objection it cannot be regarded as prejudicial, because we are still of opinion, as we held in the first place, that the averment that Mr. Sims was a resident of the state of Missouri prior to his leaving in 1878, is inferentially made in the petition. We are clear, upon the whole record, that a reversal of this case on this ground would produce no other result than an amendment of the pleadings and a little more *244explicit testimony on the question of the residence of Mr. Sims prior to 1878, the effect of which would be to prolong this vexatious litigation and to increase the expense without in any way promoting substantial justice.
It cannot escape attention that this case has been defended from first to last upon extremely technical grounds; that technical defenses have been set up which were inconsistent with each other; that, after waiving the question of jurisdiction over his person, an objection has beén predicated upon the supposed error of the court in not trying the -question of jurisdiction before trying the merits ; that the defendant is sued upon an obligation shown to have been contracted by him in person for himself and his co-partner; that it is shown that the charges for the work were reasonable; that it is shown that he promised again and again to pay the debt; that it is shown that he promised to pay it out of a particular fund; that it is shown that when he collected that fund instead of keeping this promise, he immediately left the city; that it further appears that he had no better defense than that, as between him and his co-partner, the latter and not he ought to pay, which is no defense either in law or in morals. It would be a travesty of justice to send this case back for another trial.
The motion for rehearing will be overruled.
Judge Biggs concurs. Judge Rombauek is absent.